PER CURIAM.
We grant Leisure Resort’s petition for writ of mandamus upon concluding that the trial court has not lost jurisdiction to proceed with Leisure Resort’s lawsuit against the City of West Palm Beach. The fact that this case was consolidated in the trial court with City of West Palm Beach v. Board of Trustees of the Internal Improvement Trust Fund, 714 So.2d 1060 (Fla. 4th DCA 1998), which is now pending in the Florida Supreme Court, does not deprive the trial court of jurisdiction to proceed with this case. The petition for writ of mandamus is granted. Miseveth v. Stafford, 667 So.2d 1012 (Fla. 4th DCA 1996)(mandamus is the proper remedy to test the correctness of a trial court’s determination that it has no jurisdiction). This does not preclude the trial court from staying the case if that would serve judicial economy, pending the outcome of the appeal.
KLEIN, POLEN and TAYLOR, JJ., concur.